Citation Nr: 1437507	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  11-00 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

What evaluation is warranted for posttraumatic stress disorder (PTSD) from June 25, 2001 to September 1, 2009?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from December 1975 to December 1982.

This case comes before the Board of Veterans' Appeals (Board) from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that decision, the RO granted entitlement to service connection for PTSD and assigned an initial 30 percent rating.  Jurisdiction over this case was subsequently transferred to the VARO in San Diego, California, and that office forwarded the appeal to the Board.

In April 2013, the Veteran testified at a video conference hearing before the undersigned; a transcript of that hearing is of record in the Virtual VA file. 

The Veteran timely appealed the initial rating assigned.  In November 2009, the San Diego RO increased the rating to 70 percent, effective September 2, 2009.  In December 2009, the Veteran indicated that he was satisfied with the November 2009 decision and wished to withdraw his appeal.   In January 2010, however, the Veteran indicated that, while he was satisfied with the rating, he was appealing the effective date of the 70 percent rating.  Although the Veteran initially withdrew his appeal, his subsequent clarification is sufficient to conclude that the issue of the appropriate effective date for the 70 percent rating remained on appeal.  38 C.F.R. § 20.204(c) (withdrawal of an appeal is deemed a withdrawal of the notice of disagreement but does not preclude filing a new notice of disagreement if timely).  As the Veteran expressed satisfaction with the 70 percent rating, the issue of a rating higher than 70 percent either prior to or since September 2, 2009 is not before the Board.  Cf. AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise) (emphasis added).  Although the issue has previously been characterized as entitlement to an earlier effective date for the 70 percent rating, it has been recharacterized as indicated on the title page for the reasons discussed below.



FINDING OF FACT

From June 25, 2001, the evidence is at least evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's PTSD most nearly approximated an inability to establish and maintain effective relationships.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 70 percent from June 25, 2001 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, the Veteran timely appealed the initial 30 percent rating assigned in connection with the grant of entitlement to service connection for PTSD.  The issue of the appropriate initial rating was still on appeal when the RO increased the rating to 70 percent, effective September 2, 2009.  Although the issue has been characterized as entitlement to an effective date earlier than September 2, 2009 for an increased rating for PTSD, the Board has recharacterized the issue for the following reasons.  The RO has, in essence, granted a staged rating for PTSD prior to and from September 2, 2009, see Fenderson v. West, 12 Vet. App. 119, 125-26 (1999), and part of the appeal has been satisfied by the grant of the 70 percent rating from that date.  The grant of any compensation benefit necessarily includes implementation of an award and the selection of an effective date, since no award is granted in a legal vacuum.  The essential issue in this case is therefore the propriety of the portion of the initial rating that continues to be challenged on appeal, and characterization of the issue as entitlement to an earlier effective date is thus not required in these circumstances.
 
Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  All psychiatric disabilities are evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  Pursuant to that formula, a 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

The issue is therefore whether the symptoms and overall impairment caused by the Veteran's PTSD more nearly approximated the criteria for a 70 percent rating from June 25, 2001 to September 1, 2009.  For the following reasons, the Board finds that they did.  In April 2013, the Veteran testified that since 2000, following an automobile accident, his PTSD symptoms had worsened and they included suicidal ideation and an inability to establish and maintain effective relationships.  The medical evidence supports the Veteran's assertions.  VA treatment records indicated worsening symptoms from about 2000, the time of the accident.  Moreover, a July 2002 VA treatment record indicated that the Veteran experienced suicidal ideation and the Global assessment of functioning score was 48, indicating serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

In addition, the Social Security Administration determined that the Veteran was unemployable primarily due to his PTSD from May 2000.  Although the physical effects of the motor vehicle accident contributed to his symptoms, when it is not possible to separate the effects of the service-connected and non-service-connected disabilities, the benefit of the doubt doctrine dictates that such signs and symptoms be attributed to the service-connected disability or disabilities.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52698 (Oct. 8, 1996)).  While Social Security Administration determinations are not binding on the Board, the findings in this case support the Veteran's contentions.  The Social Security findings are consistent with the lay and medical evidence showing that the impairment caused by his PTSD, although fluctuating slightly, has generally been consistently severe since the June 25, 2001, i.e., effective date of the grant of service connection.  The evidence is thus at least evenly balanced as to whether the symptoms and impairment caused by the Veteran's PTSD have more nearly approximated the criteria for a 70 percent rating from June 25, 2001 to September 1, 2009.  The benefit of the doubt doctrine requires that when evidence is in relative equipoise any reasonable doubt is to be resolved in favor of the Veteran.  Therefore, entitlement to an initial rating of 70 percent for PTSD from June 25, 2001 to September 1, 2009 is warranted.  38 U.S.C.A. § 5107(b).

As the Veteran has indicated that he would be satisfied with the grant of the 70 percent schedular rating for the first portion of the appeal period, consideration of entitlement to a scheduler 100 percent rating or an extraschedular rating is unnecessary.  Moreover, as the Board is granting the benefit sought in full, discussion of the Veterans Claims Assistance Act of 2000 is unnecessary.


ORDER

Entitlement to an initial rating of 70 percent from June 25, 2001 to September 1, 2009, is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


